 In the Matter of DAVIS BROS. LUMBER COMPANY, LTD.andLUMBER ANDSAWMILL WORKERS UNION, LOCAL 2546, OF UNITED BROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, A. F. OF L.Case No. 15=R=126"7.-Decided-January 26, 1945Mr. Ronald L. Davis,of Monroe, La., for the Company.Mr. Hilton C. Hazel,of Monroe, La., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE'Upon petition duly filed by Lumber and Sawmill Workers Union,Local 2546, of United Brotherhood of Carpenters and Joiners ofAmerica, A. F. Of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Davis Bros. Lumber Company, Ltd., Ansley, Louisiana,herein called the Company, the National Labor Relations Board pro.vided for an appropriate hearing upon due notice before Laurence H.Whitlow, Trial Examiner.Said hearing was held at Monroe, Louisi-ana, onJanuary 4, 1945.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe. issues.The Trial Examiner's rulings made at the hearing are-free from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.,Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDavis Bros. Lumber Company, Ltd., is a Louisiana corporation withits principal place of business at Ansley, Louisiana, where it is engagedin the production of lumber.From January 1, 1944, to November 15,1944, $171,596 worth of the Company's products moved in interstatecommerce.60 N. L.R. B., No. 48.'228 DAVIS BROS. LUMBER COMPANY, LTD.229We find that the Company is engagedin commerce within the mean-ing ofthe National Labor Relations Act.-II.THE ORGANIZATION INVOLVEDLumber and Sawmill Workers Union, Local 2546, of United Broth-erhood of Carpenters and Joiners of America, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the CompanyIII. THE QUESTION CONCERNING REPRESENTATION.The Company refuses to recognize the Union as the exclusivecol-lective bargining representative of its employees until such time asthe Union is certified by the Board.-°A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting-commerce has arisen concerning therepresentation of the Company, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, including the woods crews, railroad and track em-ployees, and planer mill, sawmill, and yard crews, but excluding officeand clerical employees, commissary and store employees, and super-visory employees, constitute an appropriate bargaining unit.Theonly controversy with respect to the unit concerns the woods crews.The Company contends that such employees should constitute a sep-arate unit.The woods crews are engaged in logging and the hauling of logs.They work from 5 to 25 miles away from the remaining employees,who are located at the mills; transportation to and from the woodsoperations is furnished by the Company.All employees are paid onan hourly basis at the same pay window and are all carried on a singlepay roll.Although the respective foremen hire, all applicants mustbe cleared with the general manager, who is in charge of the Com-pany's entire operations.The record discloses that the entire opera-tions of the Company, including its woods operations, constitute asingle integrated enterprise.We conclude that the woods crewsshould be included in the unit.We find that all production and maintenance employees of the Com-pany, including the woods crews, railroad and- track employees, and1The Field Examiner reported that the Union presented 134 membership applicationcards.There are approximately 207 employees in the appropriate unit. 230,DECISIONS:OF NATIONAL-LABOR RELATIONS BOARDplaner mill, sawmill, and yard crews, but excluding office and clericalemployees, commissary and store employees, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining, within the-meaning of Section 9 (b) of the Act.V. THE-DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Union requests that it appear on the ballot as "CarpentersLocal Union 2546, A. F. L." The request is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Davis Bros. Lum-ber Company, Ltd., -Ansley, Louisiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit, found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off,and including employees in- the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byCarpenters Local Union 2546, A. F. of L., for the purposes of collec-tive bargaining.CHAIRMAN Maass took no part in the consideration of- the aboveDecision and Direction of Election.